                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           EUREKA DIVISION

                                   7

                                   8     CAMERON OMARI VINCENT,                             Case No. 19-cv-00329-RMI
                                   9                    Plaintiff,
                                                                                            ORDER ON DEFENDANTS’ MOTION
                                  10             v.                                         FOR SUMMARY JUDGMENT
                                  11     JONATHAN REYES, et al.,                            Re: Dkt. No. 45
                                  12                    Defendants.
Northern District of California
 United States District Court




                                  13

                                  14          Now pending before the court is a motion for summary judgment (dkt. 45) on Plaintiff’s

                                  15   Second Amended Complaint (dkt. 27) filed by Defendants the City and County of San Francisco,

                                  16   and San Francisco Sheriff’s Deputies Jonathan Reyes and Kyle Tauscher. The court finds this

                                  17   matter to be suitable for disposition without oral argument under Civ. Local R. 7-1(b). For the

                                  18   reasons stated below, Defendants’ motion is granted in part and denied in part.

                                  19                                      FACTUAL BACKGROUND

                                  20          On October 10, 2018, Plaintiff was a detainee in Defendants’ custody while awaiting trial

                                  21   on certain charges. See Second Amend. Compl. (“SAC”) (dkt. 27) at 3. On that day, he was

                                  22   scheduled to be transported by Defendants Tauscher and Reyes from the jailhouse to the

                                  23   courthouse. Id. When Defendants Reyes and Tauscher were placing Plaintiff into a transport van,

                                  24   they bound him with leg restraints and handcuffs and placed him in one of the two makeshift jail

                                  25   cells in the back of the transport van, neither of which were equipped with seatbelts. Id. at 3; see

                                  26   also Defs.’ Mot. (dkt. 45) at 9. Upon seeing the condition inside the transport van, Plaintiff made

                                  27   several requests for Defendants to use a seat belt; however, he was told not to worry about a

                                  28   seatbelt, and Defendant Tauscher reportedly told Plaintiff that he did not care about his safety
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 2 of 14




                                   1   while threatening him that, “one way or another,” he was going to get in that van, “or else.” See

                                   2   Pl.’s Opp. (dkt. 46) at 6 (citing Pl.’s Decl. (dkt. 46-2) at 2-3; and, Pl.’s Deposition Excerpts (dkt.

                                   3   46-1) at 3, 4). Perceiving Defendant Tauscher’s “or else” admonishment as a threat, Plaintiff

                                   4   entered the van (see Pl.’s Decl. (dkt. 46-2) at 3) whereupon the Officer-Defendants placed him in

                                   5   the makeshift cell that was closer to the driver’s compartment (see Defs.’ Mot. (dkt. 45) at 9). At

                                   6   this point, Plaintiff was still manacled and bound in leg restraints when the van left the jailhouse

                                   7   on its journey to the courthouse with Defendant Tauscher driving and Defendant Reyes occupying

                                   8   the front passenger seat. See id.; see also Pl.’s Decl. (dkt. 46-2) at 2.

                                   9           Once the transport van exited the parking facility of the jailhouse, Defendant Tauscher

                                  10   accelerated aggressively (or, as Plaintiff put it, “the van accelerated at a very high rate of speed”)

                                  11   which caused Plaintiff to slide backwards in his seat until his body crashed into the side of the jail

                                  12   cell within the van, causing him to suffer a back injury. Id. at 3. When the van reached the red
Northern District of California
 United States District Court




                                  13   light at the next intersection, Defendant Tauscher “abruptly stepped on the brakes” with sufficient

                                  14   force to cause Plaintiff to “slide uncontrollably with force into [the] holding cage” in a manner that

                                  15   caused additional injuries to his shoulder and back. Id. When the traffic light turned green,

                                  16   Defendant Tauscher once again accelerated aggressively – “at a very high rate of speed” – which,

                                  17   in turn, caused Plaintiff to slide backwards in his seat until he crashed into the back of the holding

                                  18   cage in which he was confined, causing further injury to his back and shoulder. Id. Upon

                                  19   approaching the red light at the next intersection “at a high rate of speed,” Defendant Tauscher

                                  20   came dangerously close to colliding with a vehicle directly in front of the van, and once again

                                  21   abruptly stepped on the breaks, which in turn sent Plaintiff “slid[ing] uncontrollably with force

                                  22   into the holding cage,” causing further injuries to his head and shoulder. Id. Plaintiff alleges that

                                  23   Defendant Tauscher purposely “drove the van very recklessly [] [while] repeatedly speeding and

                                  24   abruptly stepping on his brakes” in order to cause Plaintiff injury due to having challenged him

                                  25   regarding a desire to be transported in a van with seatbelts. Id. Shortly thereafter, James Stephens

                                  26   side-swiped the transport van, the impact of which sent Plaintiff flying “with great force” into the

                                  27   side of the holding cage and causing still further injuries to his head, back, and ankles. Id. at 4; see

                                  28
                                                                                           2
                                            Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 3 of 14




                                   1   also Defs.’ Mot. (dkt. 45 at 10).1 Because Plaintiff’s hands and feet were bound, but because he

                                   2   was not restrained in his seat with any seatbelt, and because he was rendered incapable of bracing

                                   3   himself or otherwise protecting his body, the above-described impacts caused Plaintiff a series of

                                   4   injuries. See Pl.’s Decl. (dkt. 46-2) at 4; Pl.’s Opp. (dkt. 46) at 6-7; see also Pl.’s Deposition

                                   5   Excerpts (dkt. 46-1) at 4-6. As result of the combined effects of the injuries that Plaintiff suffered

                                   6   when being bounced around the inside of this transport van while his hands and feet were bound,

                                   7   he was immediately transported by ambulance to the hospital for medical treatment. See SAC (dkt.

                                   8   27) at 4. Thereafter, Plaintiff timely filed an administrative claim for compensation pursuant to

                                   9   California Government Code § 910, et seq., which was rejected by the City and County of San

                                  10   Francisco on December 3, 2018. Id. The instant lawsuit followed.

                                  11            Plaintiff’s SAC raises three claims. In Claim-1, invoking 42 U.S.C. § 1983, Plaintiff

                                  12   complains of a violation of his Fourteenth Amendment rights “in that Defendants knew of the
Northern District of California
 United States District Court




                                  13   dangerous condition that he was placed in by the Defendants not securing him in a seatbelt and

                                  14   driving in a reckless manner, knew of the risk of danger those conditions posed, and failed to take

                                  15   any corrective action to remedy those conditions.” See SAC (dkt. 27) at 4. As to the City and

                                  16   County of San Francisco’s involvement, Plaintiff notes only that the above-discussed violation of

                                  17   his rights “occurred as the result of the deliberate, reckless, and malicious acts, omissions, and

                                  18   practices of the City and County of San Francisco Sheriff’s Department . . . [because] the City has

                                  19   sanctioned and ratified its sheriff’s deputies’ actions to engage in the deliberate indifference to

                                  20   Plaintiff’s constitutional rights, including in this case; failed to train and supervise its deputies

                                  21   properly to ensure they transport pre-trial detainees [safely] under the color of the law; and acted

                                  22   with deliberate indifference in failing to properly train its deputies or to adopt policies necessary to

                                  23   prevent such constitutional violations.” Id. at 5. In Claim-2, Plaintiff presents a state-law

                                  24   negligence claim against Defendants Tauscher and Reyes, against twenty-five unnamed Doe

                                  25   Defendants, and a vicarious liability claim against the City and County of San Francisco pursuant

                                  26   to California Government Code § 815.2. Id. at 5-6. Pursuant to Claim-2, Plaintiff also seeks

                                  27
                                  28   1
                                           James Stevens was a cross-defendant and counter-claimant in this case.
                                                                                        3
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 4 of 14




                                   1   declaratory and injunctive relief. Id. at 6. In Claim-3, Plaintiff presents a state-law negligence

                                   2   claim against Defendant Stephens, contending that the negligent operation of his automobile

                                   3   proximately caused Plaintiff to suffer injuries due to Defendant Stephens side-swiping the

                                   4   transport van. Id. at 6-7. However, on August 17, 2020, Defendant Stephens reached a settlement

                                   5   with Plaintiff, to which the other Defendants had no objection, and which was approved by the

                                   6   court on September 10, 2020. See Motion for Settlement (dkt. 48); and, Order Approving

                                   7   Settlement (dkt. 50).

                                   8                           SUMMARY JUDGMENT LEGAL STANDARD

                                   9          Summary judgment is proper if the pleadings and evidence in the record “show that there

                                  10   is no genuine issue as to any material fact,” and thus, that the moving party is entitled to judgment

                                  11   as a matter of law. Fed. R. Civ. P. 56(c). The party seeking summary judgment must shoulder the

                                  12   initial burden of identifying the portions of the pleadings and record evidence that demonstrate the
Northern District of California
 United States District Court




                                  13   absence of a genuine issue of material fact. See Celotex Corp. v. Catrett, 477 U.S. 317, 323

                                  14   (1986). In this context, facts are considered “material” when they are such as might affect the

                                  15   outcome of the case; issues are “genuine” only if there is a sufficient evidentiary basis on which a

                                  16   reasonable fact finder could find for the nonmoving party; and, a dispute is “material” when it

                                  17   could affect the outcome of the suit under governing law. See Anderson v. Liberty Lobby. Inc., 477

                                  18   U.S. 242, 248-49 (1986).

                                  19          In the summary judgment context, the movant bears the burden to produce evidence

                                  20   negating an essential element of each claim on which they seek judgment, or, at least the burden to

                                  21   make a showing that the non-moving party cannot produce evidence sufficient to satisfy their

                                  22   burden of proof at trial. See Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Cos., 210 F.3d 1099,

                                  23   1102 (9th Cir. 2000). If the movant meets that burden, the non-moving party may defeat summary

                                  24   judgment by showing, through admissible evidence, that a material factual dispute exists. See

                                  25   California v. Campbell. 138 F.3d 772, 780 (9th Cir. 1998). When deciding a summary judgment

                                  26   motion, courts view the evidence in the light most favorable to the non-moving party and draw all

                                  27   justifiable inferences in their favor. See Anderson, 477 U.S. at 255; see also Hunt v. City of Los

                                  28   Angeles, 638 F.3d 703, 709 (9th Cir. 2011). Summary judgment is generally inappropriate when
                                                                                          4
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 5 of 14




                                   1   credibility is at issue. SEC v. M & A West. Inc., 538 F.3d 1043, 1055 (9th Cir. 2008). Therefore,

                                   2   “[w]here [material] facts are disputed, their resolution and determinations of credibility ‘are

                                   3   manifestly the province of a jury.’” Wall v. County of Orange, 364 F.3d 1107, 1110-11 (9th Cir.

                                   4   2004) (quoting Santos v. Gates, 287 F.3d 846, 852 (9th Cir. 2002)).

                                   5                                              DISCUSSION

                                   6          Defendants move for summary judgment on Calim-1 (Plaintiff’s Fourteenth Amendment

                                   7   deliberate indifference claim) and Claim-2 (the state-law negligence claim). See Defs.’ Mot. (dkt.

                                   8   45) at 12-19. Additionally, Defendants Tauscher and Reyes argue that they are entitled to qualified

                                   9   immunity with respect to Claim-1. Id. 15-16. As to the deliberate indifference claim, Defendants’

                                  10   primary argument is that Claim-1 fails because “there is no [c]onstitutional right to a seatbelt and

                                  11   the undisputed evidence shows that the [d]eputies did not act with reckless disregard to Plaintiff’s

                                  12   safety.” See Defs.’s Mot. (dkt. 45) at 12-15. While Defendants repeatedly state that “[t]he
Northern District of California
 United States District Court




                                  13   undisputed facts of this case show that [d]eputies acted reasonably and upheld their duty to

                                  14   transport Plaintiff safely,” as well as contending that “the undisputed evidence shows that

                                  15   [Defendant] Tauscher drove appropriately in the two and a half blocks prior to the accident,” the

                                  16   court disagrees. It is true that the California Vehicle Code exempts authorized emergency vehicles

                                  17   operated by public employees from the statutory seat belt requirements (see Cal. Vehicle Code §

                                  18   27315(g)); further, it is also true that the court is unaware of any authority establishing any

                                  19   constitutional right to be secured in a seatbelt while being transported to court in California in an

                                  20   authorized emergency vehicle operated by public employees. However, Defendants are incorrect

                                  21   in suggesting that it is undisputed that Defendant Tauscher either drove appropriately, or that he

                                  22   upheld his duty to transport Plaintiff safely during the portion of the journey leading up to the

                                  23   accident that was reportedly caused by Defendant Stephens. In fact, this is the very essence of the

                                  24   parties’ dispute. As described above, Plaintiff’s sworn declaration and his sworn deposition

                                  25   testimony constitute evidence that Defendant Tauscher recklessly operated the transport van by

                                  26   aggressively and unnecessarily applying excessive throttle and braking in such a manner as to

                                  27   cause Plaintiff to be thrown into the various interior surfaces of the makeshift holding cell in

                                  28   which he was confined while at the same time being unable to brace himself or break his falls due
                                                                                          5
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 6 of 14




                                   1   to being manacled and shackled but not restrained by a seatbelt. While, Defendant Tauscher’s

                                   2   account paints a somewhat different picture, the weighing of these competing accounts –

                                   3   essentially a question of credibility – essentially frames material “facts [that] are disputed, [and]

                                   4   their resolution and determinations of credibility ‘are manifestly the province of a jury.’” Wall,

                                   5   364 F.3d at 1110-11 (9th Cir. 2004) (quoting Santos, 287 F.3d at 852).

                                   6          Generally speaking, in order to prevail on a § 1983 claim against individual officers, a

                                   7   plaintiff must show that the officer, acting under color of state law, caused the deprivation of a

                                   8   federal right. Hafer v. Melo, 502 U.S. 21, 25 (1991). However, officers sued in an individual

                                   9   capacity may assert a defense based on qualified immunity, which would preclude their liability in

                                  10   cases where “their conduct does not violate clearly established statutory or constitutional rights of

                                  11   which a reasonable person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)

                                  12   (citations omitted). To determine whether an officer is entitled to qualified immunity, a court must
Northern District of California
 United States District Court




                                  13   evaluate two independent questions, (1) whether the officer’s conduct violated a constitutional

                                  14   right, and (2) whether that right was clearly established at the time of the incident. See Pearson v.

                                  15   Callahan, 555 U.S. 223, 232 (2009).

                                  16          A right is clearly established if “[t]he contours of the right [are] sufficiently clear that a

                                  17   reasonable official would understand that what he is doing violates that right.” Anderson v.

                                  18   Creighton, 483 U.S. 635, 640 (1987). Although the ultimate burden is upon Plaintiff to show that

                                  19   the constitutional right was clearly established, on summary judgment the court must resolve all

                                  20   factual disputes and draw all reasonable inferences in his favor. See Clairmont v. Sound Mental

                                  21   Health, 632 F.3d 1091, 1110 (9th Cir. 2011). “If a genuine issue of material fact exists that

                                  22   prevents a determination of qualified immunity at summary judgment, the case must proceed to

                                  23   trial.” Serrano v. Francis, 345 F.3d 1071, 1077 (9th Cir. 2003) (citation omitted).

                                  24          Here, Claim-1 rests on dual foundations: (1) the allegation that Defendants failed to

                                  25   arrange for Plaintiff’s transport between the jailhouse and courthouse in a vehicle with seatbelts,

                                  26   and (2) the allegation that Defendant Tauscher, angered by Plaintiff’s insistence on a seatbelt,

                                  27   purposely operated the throttle and brake pedals in a manner that caused Plaintiff to suffer injuries

                                  28   due to being bounced around the interior of the transport van like a pinball. Accordingly, these
                                                                                          6
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 7 of 14




                                   1   allegations can support both a failure-to-protect claim, and an excessive force claim. A pretrial

                                   2   detainee’s Fourteenth Amendment failure-to-protect claim against individually sued officers

                                   3   requires a showing that: (1) the defendant(s) made an intentional decision with respect to the

                                   4   conditions under which the plaintiff was confined; (2) those conditions put the plaintiff at

                                   5   substantial risk of suffering serious harm; (3) the defendant(s) did not take reasonable available

                                   6   measures to abate that risk, even though a reasonable officer in the circumstances would have

                                   7   appreciated the high degree of risk involved—making the consequences of the defendants’

                                   8   conduct obvious; and, (4) by not taking such measures, the defendant(s) caused the plaintiff’s

                                   9   injuries. See Castro v. County of L.A., 833 F.3d 1060, 1071 (9th Cir. 2016). Further, regarding the

                                  10   third element, a defendant’s conduct must be objectively unreasonable, a test that will necessarily

                                  11   “turn[] on the ‘facts and circumstances of each particular case.’” Id. (quoting Kingsley v.

                                  12   Hendrickson, 576 U.S. 389, 397 (2015), quoting Graham v. Connor, 490 U.S. 386, 396 (1989)).
Northern District of California
 United States District Court




                                  13   As to excessive force claims, while the Supreme Court has generally “limited liability for

                                  14   excessive force to situations in which the use of force was the result of an intentional and knowing

                                  15   act,” the Court has expressly also left “open the possibility of including a ‘reckless’ act as well . . .

                                  16   [but that] an officer enjoys qualified immunity and is not liable for excessive force unless he has

                                  17   violated a ‘clearly established’ right, such that ‘it would [have been] clear to a reasonable officer

                                  18   that his conduct was unlawful in the situation he confronted.’” Kingsley, 576 U.S. at 400 (quoting

                                  19   Saucier v. Katz, 533 U.S. 194, 202 (2001)).

                                  20           To determine whether a right was clearly established, this court will look to Supreme Court

                                  21   and Ninth Circuit jurisprudence existing at the time of the alleged act. See Osolinski v. Kane, 92

                                  22   F.3d 934, 936 (9th Cir. 1996). In the absence of binding precedent, the court will look to other

                                  23   circuit court and district court decisions to ascertain if the law is clearly established. Id.; see also

                                  24   Lum v. Jensen, 876 F.2d 1385, 1387 (9th Cir. 1989), cert. denied, 493 U.S. 1057 (1990) (a court

                                  25   could also evaluate the likelihood that this circuit or the Supreme Court would have reached the

                                  26   same result); Allen v. Sakai, 48 F.3d 1082, 1089 (9th Cir. 1994) (“In the absence of preexisting

                                  27   binding precedent within this circuit, this court looks at all available decisional law including

                                  28   decisions . . . of other circuits to determine whether a plaintiff has shown that the illegality of a
                                                                                           7
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 8 of 14




                                   1   defendant’s conduct should have been apparent when it occurred.”); see also Desfosses v. Keller,

                                   2   667 F. Supp. 2d 1210, 1216 (D. Idaho 2009) (same).

                                   3          Viewed in the light most favorable to Plaintiff, the allegations concerning Defendant

                                   4   Tauscher’s reportedly reckless operation of the transport van – such that Plaintiff was repeatedly

                                   5   buffeted against the various interior surfaces of the transport van – clearly create triable issues on a

                                   6   Fourteenth Amendment failure-to-protect claim, as well as an excessive force claim. Plaintiff has

                                   7   alleged that he expressed concerns for his safety with respect to being transported in a makeshift

                                   8   jail cell in the cargo area of a van with no seatbelts, while his hands and feet were bound and he

                                   9   was rendered incapable of protecting or bracing himself. Plaintiff has also alleged that Defendant

                                  10   Tauscher specifically told him that he did not care about his safety. See Pl.’s Deposition Excerpts

                                  11   (dkt. 46-1) at 4. Further, Plaintiff has also alleged that Defendant Tauscher’s anger at Plaintiff’s

                                  12   expression of concern for his safety during transport was the retaliatory motivation for the
Northern District of California
 United States District Court




                                  13   deputy’s reportedly aggressive and reckless driving.

                                  14          There is no question that it was clearly established that subjecting inmates to unreasonable

                                  15   and substantial risks of harm of the sort involved in this case constituted a constitutional violation.

                                  16   See Farmer v. Brennan, 511 U.S. 825, 847 (1994) (“Accordingly, we . . . hold that a prison official

                                  17   may be held liable under the Eighth Amendment for denying humane conditions of confinement

                                  18   only if he knows that inmates face a substantial risk of serious harm and disregards that risk by

                                  19   failing to take reasonable measures to abate it.”); see also Brown v. Fortner, 518 F.3d 552, 561

                                  20   (8th Cir. 2008) (denying qualified immunity because the court concluded that an officer “had ‘fair

                                  21   warning’ that driving recklessly while transporting a shackled inmate who had been denied the use

                                  22   of a seatbelt and ignoring requests to slow down violated the constitutional prohibition against

                                  23   cruel and unusual punishment.”); see also Rogers v. Boatright, 709 F.3d 403, 409 (5th Cir. 2013)

                                  24   (“Rogers alleged that he sustained a serious injury because Jose Garcia operated the prison van

                                  25   recklessly, knowing that there was a substantial risk that Rogers would be injured if the van

                                  26   stopped abruptly because Rogers was shackled in leg irons and handcuffs and was not provided

                                  27   with a seatbelt. Rogers’s allegation that Jose Garcia told another officer that other inmates

                                  28   similarly had been injured the prior week and during other incidents . . . states more than mere
                                                                                          8
                                          Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 9 of 14




                                   1   negligence. Garcia’s alleged statement, if true, is sufficient to demonstrate that he knew of the risk

                                   2   to Rogers . . . In the light of these distinctions, Rogers has a nonfrivolous argument that Jose

                                   3   Garcia violated his Eighth Amendment right to freedom from cruel and unusual punishment by

                                   4   acting with deliberate indifference to his safety.”).

                                   5           Thus, while Brown and Rogers involved fundamentally similar facts to the instant case and

                                   6   while both cases made it clear that the rights Plaintiff alleges to have been violated were quite

                                   7   clearly established; the court feels compelled to note that even in the absence of these cases, the

                                   8   allegations at the heart of this case fall outside the realm for which qualified immunity exists. This

                                   9   is so because it is “clear that officials can still be on notice that their conduct violates established

                                  10   law even in novel factual circumstances . . . [because while] earlier cases involving

                                  11   ‘fundamentally similar’ facts can provide especially strong support for a conclusion that the law is

                                  12   clearly established, they are not necessary to such a finding.” Hope v. Pelzer, 536 U.S. 730, 741
Northern District of California
 United States District Court




                                  13   (2002). In short, the court finds that any reasonable officer would know that injury will be a virtual

                                  14   certainty if the officer chooses to aggressively operate the throttle and brake pedals while

                                  15   transporting a manacled and shackled passenger who is jailed inside a cargo van with no seatbelts.

                                  16   Assuming that Plaintiff’s allegations are true (a required assumption in the summary judgment

                                  17   context), the court finds that no reasonable officer in Defendant Tauscher’s position could have

                                  18   conceivably believed that the alleged conduct involved in this case was lawful; thus, qualified

                                  19   immunity is inappropriate under the circumstances. Accordingly, summary judgment for Claim-1

                                  20   is DENIED as to Defendant Tauscher. However, it is undisputed that Defendant Reyes was

                                  21   merely a passenger in the van. See Pl.’s Deposition Excerpts (dkt. 46-1) at 3-5. Since Plaintiff has

                                  22   not alleged any duty, or even an ability, on Defendant Reyes’s part to intervene or influence the

                                  23   manner in which Defendant Tauscher was operating the throttle and brake pedals on the day in

                                  24   question, the court finds that there are no genuine issues of material fact under Claim-1 as to

                                  25   Defendant Reyes. Therefore, because he is entitled to judgment as a matter of law, summary

                                  26   judgment is GRANTED as to Defendant Reyes for Claim-1.

                                  27           Plaintiff’s SAC also directs Claim-1 against the City and County of San Francisco (see

                                  28   SAC (dkt. 27) at 4-5), however, as noted by Defendants (see Defs.’ Reply (dkt. 47) at 6), “Plaintiff
                                                                                           9
                                         Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 10 of 14




                                   1   does not oppose Defendants’ motion as to his Monell claim.” See generally Pl.’s Opp. (dkt. 46) at

                                   2   2-10. Furthermore, as recited above, Plaintiff’s SAC only presents a series of conclusory and

                                   3   threadbare assertions in support of municipal liability by merely noting that the violation of his

                                   4   rights “occurred as the result of the deliberate, reckless, and malicious acts, omissions, and

                                   5   practices of the City and County of San Francisco Sheriff’s Department . . . [because] the City has

                                   6   sanctioned and ratified its sheriff’s deputies’ actions to engage in the deliberate indifference to

                                   7   Plaintiff’s constitutional rights, including in this case; failed to train and supervise its deputies

                                   8   properly to ensure they transport pre-trial detainees [safely] under the color of the law; and acted

                                   9   with deliberate indifference in failing to properly train its deputies or to adopt policies necessary to

                                  10   prevent such constitutional violations.” See SAC (dkt. 27) at 5.

                                  11           In Monell v. Dep’t of Social Servs., the Supreme Court held that local governments are

                                  12   “persons” for § 1983’s purposes and are therefore also subject to liability for damages where
Northern District of California
 United States District Court




                                  13   “action pursuant to official municipal policy of some nature cause[s] a constitutional tort.” 436

                                  14   U.S. 658, 691 (1978). Although a municipality may not be held vicariously liable as a matter of

                                  15   course under § 1983 for the unconstitutional acts of its employees under the doctrine of

                                  16   respondeat superior, it may be held liable under Monell when a municipal policy or custom causes

                                  17   an employee to violate another’s constitutional right. See Monell, 436 U.S. at 691-92. In order to

                                  18   hold a municipality liable under § 1983, a plaintiff must show that: (1) he or she possessed a

                                  19   constitutional right of which he or she was deprived; (2) the city had a policy or custom; (3) said

                                  20   policy or custom amounted to deliberate indifference to his or her constitutional rights; and (4)

                                  21   such policy or custom was the moving force behind the constitutional violation. See Plumeau v.

                                  22   Sch. Dist. No. 40 County of Yamhill, 130 F.3d 432, 438 (9th Cir. 1997).

                                  23           First, the court will note that Plaintiff’s identification of a four-item list of material facts

                                  24   that are in dispute does not venture to mention any disputed facts pertaining to Monell liability

                                  25   regarding the City and County of San Francisco. See Pl.’s Opp. (dkt. 46) at 4. Second, putting that

                                  26   aside, the court cannot overlook the fact that nowhere else in his Response has Plaintiff ventured

                                  27   to offer any argument or evidence in opposition to Defendants’ motion for summary judgment as

                                  28   to the Monell claim, accordingly, the court is left with no choice but to find that Plaintiff’s failure
                                                                                           10
                                         Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 11 of 14




                                   1   in this regard amounts to an abandonment of that claim such that summary judgment will properly

                                   2   be entered in favor of the City and County of San Francisco for this reason. It is well established,

                                   3   in this context, that a party abandons an issue when she or he has had a “full and fair opportunity”

                                   4   to express views on the issue, but does not address it in the opposition to the opposing party’s

                                   5   motion for summary judgment. See Ramirez v. City of Buena Park, 560 F.3d 1012, 1026 (9th Cir.

                                   6   2009); Shakur v. Schriro, 514 F.3d 878, 892 (9th Cir. 2008); Jenkins v. County of Riverside, 398

                                   7   F.3d 1093, 1095 n. 4 (9th Cir. 2005); Blount v. Morgan Stanley Smith Barney LLC, 11-cv-02227

                                   8   CRB, 982 F. Supp. 2d 1077 (N.D. Cal. 2013) (“Because Plaintiff did not respond to these

                                   9   arguments in his opposition [to a motion for summary judgment], the Court deems his claims

                                  10   abandoned.”); see also Raspberry v. Johnson, 88 F. Supp. 2d 1319, 1327-28 (M.D. Ala. 2000)

                                  11   (noting that plaintiff alleged violations of the Eighth and Fourteenth Amendments in his

                                  12   complaint, but that he “fails to even mention these claims in his Brief, much less elaborate on
Northern District of California
 United States District Court




                                  13   them. In other words, Plaintiff has, once again, rested on his pleadings and apparently expects the

                                  14   court to formulate an argument that will allow his claims . . . to survive summary judgment . . .

                                  15   [T]he court finds that Plaintiff has abandoned his claims alleged in Count One and, thus, summary

                                  16   judgment is due to be granted as to these claims.”). Furthermore, once an abandonment of this sort

                                  17   has occurred, the party generally may not revisit the abandoned claim. See Ramirez, 560 F.3d at

                                  18   1026. Accordingly, summary judgment is GRANTED on Claim-1 as to Monell liability pertaining

                                  19   to the City and County of San Francisco.

                                  20          Claim-2 is a state-law claim for negligence directed at Defendants Tauscher, Reyes, and

                                  21   the City and County of San Francisco. See SAC (dkt. 27) at 5-6. The essence of this claim is that

                                  22   “Defendants owed Plaintiff a duty of due care not to cause the Plaintiff to be placed in dangerous

                                  23   conditions, and [] this duty was breached by the Defendants when they failed to secure the

                                  24   Plaintiff in a seatbelt, and operated the transport vehicle carrying the Plaintiff in a reckless

                                  25   manner.” See id. at 5. Plaintiff goes on to allege that as a direct and proximate cause of these acts,

                                  26   he was injured. Id. He also alleges that because Defendants Tauscher and Reyes were acting as

                                  27   employees of the City and County of San Francisco at the time of the incident, and because they

                                  28   were acting within the scope and course of their employment and under the direct control and
                                                                                          11
                                         Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 12 of 14




                                   1   supervision of the City and County of San Francisco, San Francisco [vicariously] is liable to

                                   2   Plaintiff for negligence pursuant to California Government Code § 815.2.” SAC (dkt. 27) at 6.

                                   3          Initially, as mentioned above, Defendants correctly note that “[i]t is undisputed that

                                   4   [Defendant] Reyes did not operate the van in any way or did anything to contribute to Plaintiff’s

                                   5   harm.” See Defs.’ Mot. (dkt. 45) at 19; see also Pl.’s Deposition Excerpts (dkt. 46-1) at 3-5.

                                   6   Because Defendant Reyes was merely a passenger in the van, and since Plaintiff has not alleged

                                   7   any duty or ability on Defendant Reyes’s part to intervene or influence the manner in which

                                   8   Defendant Tauscher was operating the transport van, the court likewise finds that there are no

                                   9   genuine issues of material fact under Claim-2 as to Defendant Reyes. In essence, because there is

                                  10   no evidentiary basis on which a reasonable fact finder could find for Plaintiff, the dispute as to

                                  11   Defendant Reyes’s liability is not “genuine.” See Anderson, 477 U.S. at 248-49 (issues are

                                  12   “genuine” only if there is a sufficient evidentiary basis on which a reasonable fact finder could
Northern District of California
 United States District Court




                                  13   find for the nonmoving party; and, a dispute is “material” when it could affect the outcome of the

                                  14   suit under governing law). Accordingly, summary judgment is GRANTED as to Defendant Reyes

                                  15   for Claim-2.

                                  16          Defendants’ request for summary judgment on Claim-2 for Defendant Tauscher and the

                                  17   City and County of San Francisco is, however, another matter. In this regard, as to Defendant

                                  18   Tauscher’s operation of the transport van, Defendants have failed to satisfy their burden to show

                                  19   that the record demonstrates the absence of a genuine issue of material fact. See Celotex Corp.,

                                  20   477 U.S. at 323. While Defendants simply note that Plaintiff has only advanced “bare allegations”

                                  21   that Defendant Tauscher’s allegedly reckless and erratic driving was the direct and proximate

                                  22   cause of a number of injuries he suffered, Plaintiff’s sworn declaration and his deposition

                                  23   testimony are evidence, and Defendant Tauscher’s denial at this juncture only serves to frame

                                  24   what can only be described as genuinely disputed issues of material fact that “are manifestly the

                                  25   province of a jury.” See Wall, 364 F.3d at 1110-11. Accordingly, summary judgment is DENIED

                                  26   as to Defendant Tauscher for Claim-2.

                                  27          As to the municipal defendant’s liability under Claim-2, Plaintiff has alleged that the City

                                  28   and County of San Francisco is vicariously liable – pursuant to Cal. Gov. Code § 815.2 – to
                                                                                         12
                                         Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 13 of 14




                                   1   Plaintiff for the injuries caused by Defendant Tauscher’s allegedly reckless operation of the

                                   2   transport van while acting within the scope and course of his employment. See SAC (dkt. 27) at 6.

                                   3   In this regard, Defendants’ motion contains only eleven sentences of argument, none of which

                                   4   mention the state-law provision for vicarious liability for municipal defendants in this context; nor

                                   5   do Defendants even venture to include argument to this effect in their reply brief. See Defs.’ Mot.

                                   6   (dkt. 45) at 18-19; see also Defs.’ Reply (dkt. 47) at 6. Thus, Defendants appear to have

                                   7   abandoned and waived this issue. See Desert Protective Council v. United States DOI, 927 F.

                                   8   Supp. 2d 949, 978 (S.D. Cal. 2013) (Issues that Plaintiffs failed to raise in their motion for

                                   9   summary judgment were deemed abandoned); see also Mountain States Legal Foundation v. Espy,

                                  10   833 F. Supp. 808, 813 n.5 (D. Idaho 1993) (claims not raised in a summary judgment motion

                                  11   should be considered abandoned and waived).

                                  12          In any event, the court will note that in evaluating a municipal defendant under Claim-2,
Northern District of California
 United States District Court




                                  13   the court is not bound by the rules set forth in Monell, 436 U.S. at 690. Under Monell, a

                                  14   municipality may be held liable for a violation of federal law under § 1983 only if it has adopted

                                  15   an illegal or unconstitutional policy or custom (see id. at 690-91); however, it cannot be liable for

                                  16   employees’ unconstitutional conduct on a theory of respondeat superior. Id. at 691. California,

                                  17   however, has expressly rejected Monell and imposes statutory liability on counties under the

                                  18   doctrine of respondeat superior for certain acts of county employees, granting immunity to

                                  19   counties only where the public employee would also be immune. See Cal. Gov’t Code § 815.2; see

                                  20   also Scott v. County of Los Angeles, 27 Cal. App. 4th 125, 139-40 (1994) (“Under Government

                                  21   Code section 815.2, subdivision (a), the County is liable for acts and omissions of its employees

                                  22   under the doctrine of respondeat superior to the same extent as a private employer. Under

                                  23   subdivision (b), the County is immune from liability if, and only if, [the employee] is immune.”)

                                  24   (emphasis omitted); White v. County of Orange, 166 Cal. App. 3d 566, 570, 212 Cal. Rptr. 493

                                  25   (1985) (“in [state law] governmental tort cases, the rule is liability, [and] immunity is the

                                  26   exception”) (citation and internal quotation marks omitted); see also Robinson v. Solano Cnty.,

                                  27   278 F.3d 1007, 1016 (9th Cir. 2002) (finding that district court erred in applying Monell to a state-

                                  28   law municipal liability claim brought under Cal. Gov’t Code § 815.2) (citing Mary M. v. City of
                                                                                         13
                                         Case 1:19-cv-00329-RMI Document 52 Filed 10/05/20 Page 14 of 14




                                   1   Los Angeles, 54 Cal. 3d 202, 215, 285 Cal. Rptr. 99, 814 P.2d 1341 (1991) (“[A] governmental

                                   2   entity can be held vicariously liable when a police officer acting in the course and scope of

                                   3   employment uses excessive force or engages in assaultive conduct.”). Accordingly, while simply

                                   4   stating that all “Defendants are entitled to summary judgment on Plaintiff’s negligence claim,” but

                                   5   because of the failure to present any argument at all in support of summary judgment for the

                                   6   municipal defendant on Claim-2, the City and County of San Francisco’s request for summary

                                   7   judgment as to Claim-2 is DENIED.

                                   8                                             CONCLUSION

                                   9          For the foregoing reasons, Defendants’ Motion for Summary Judgment (dkt. 45) is

                                  10   GRANTED in part and DENIED in part as follows. Defendant Reyes’s Motion for Summary

                                  11   Judgment is GRANTED as to Claim-1 and Claim-2; Defendant Tauscher’s Motion for Summary

                                  12   Judgment is DENIED as to Claim-1 and Claim-2; and, the City and County of San Francisco’s
Northern District of California
 United States District Court




                                  13   Motion for Summary Judgment is GRANTED as to Claim-1, and DENIED as to Claim-2.

                                  14          IT IS SO ORDERED.

                                  15   Dated: October 5, 2020

                                  16

                                  17
                                                                                                    ROBERT M. ILLMAN
                                  18                                                                United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                                        14
